United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-1428EA
                                  _____________

United States of America,           *
                                    *
                 Appellee,          *
                                    * Appeal from the United States
     v.                             * District Court for the Eastern
                                    * District of Arkansas.
Domingo Jesse Campos, also known as *
Edwin Diaz Mojica,                  *      [UNPUBLISHED]
                                    *
                 Appellant.         *
                              _____________

                            Submitted: September 21, 1998
                                Filed: September 30, 1998
                                 _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

        After two inconclusive trials, a third jury convicted Domingo Jesse Campos of
several cocaine-related offenses. The Government called a number of witnesses to
support its burden, including Campos’s friend, Eva Garcia, and abundantly established
Campos’s considerable cocaine-dealing activity. Garcia testified to what she saw and
what Campos told her about his cocaine-related activity. Campos contends he was
prejudiced by Garcia’s testimony because he did not know the Government intended
to call her as a witness. Campos concedes the Government was not obligated to make
a pretrial disclosure of its witnesses. See United States v. Porter, 850 F.2d 464, 465
(8th Cir. 1988). After reviewing the record, we are satisfied the district court did not
abuse its discretion in permitting Garcia to testify. Campos lived with Garcia before
his arrest, the district court allowed Campos’s counsel to interview Garcia before she
testified, and Campos does he suggest he would have tried the case differently knowing
that Garcia was a witness. See id. Also, when Campos testified, he did little to
contradict Garcia’s version of his drug-dealing activity, and his tactical decision not to
move for a continuance shows that he was not surprised by Garcia’s addition as a
Government witness. See United States v. French, 12 F.3d 114, 117 (8th Cir. 1993);
United States v. Krohn, 558 F.2d 390, 394 (8th Cir. 1977). Campos further contends
Garcia is his common-law wife and her testimony violates the marital privilege. We
disagree. The record shows Garcia was merely one of Campos’s live-in female friends
and nothing more. Because Campos failed to raise the marital-privilege issue in the
district court, we review for plain error and find none. See United States v. Zerba, 21
F.3d 250, 253 (8th Cir. 1994). Finally, contrary to Campos’s contention, the district
court did not abuse its discretion when it admitted evidence that cocaine was
discovered in Campos’s clothing on the first day of his trial. See United States v.
Logan, 121 F.3d 1172, 1178 (8th Cir. 1997).

      We affirm Campos’s convictions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-